


Exhibit 10.13


Summary Description of
Named Executive Officer Compensation


On February 14, 2009, TETRA Technologies, Inc. (the Company), with the approval
of its Board of Directors and as part of the Company’s efforts to reduce costs
and expenses, approved a general wage and salary reduction of 5% to 20% of base
annual compensation rates. As part of this general wage and salary reduction,
the Management and Compensation Committee of the Board (the Committee) also
approved salary reductions for the Company’s current officers who were
identified as named executive officers in the Company’s 2008 proxy statement.


On November 23, 2009, the Board of Directors, upon the recommendation of the
Committee, approved the reinstatement of the previous wage and salary reduction
for the Company’s current officers who were identified as named executive
officers in the Company’s 2009 proxy statement, and for other employees. In
addition, the Company approved the resumption of its matching contributions to
participants under the Company’s 401(k) Plan. The reinstatement of wages and
salaries and the matching contributions under the 401(k) Plan became effective
as of January 2, 2010. Effective January 2, 2010, the salaries for the Company’s
current officers who were identified as named executive officers in the
Company’s 2009 proxy statement are as follows:


Named Executive Officer
 
Title
 
Reinstated
Salary
Stuart M. Brightman
 
President and Chief Executive Officer
 
$500,000
Joseph M. Abell
 
Senior Vice President and Chief Financial Officer
 
$285,000
Philip N. Longorio
 
Senior Vice President
 
$325,000
Raymond D. Symens
 
Senior Vice President
 
$325,000



In connection with the February 2009 salary reductions, the Company adopted a
claw-back program which was designed to give the Company’s employees as of
December 31, 2009, an opportunity to be reimbursed by the Company for between
30% and 100% of the amount their wages and salaries were reduced, depending on
the level of the Company’s long-term debt as of December 31, 2009 and, in
certain circumstances, the amount of per share earnings reported for 2009. The
interpretation and implementation of the claw-back program was solely within the
Board of Director’s discretion. On February 17, 2010, the Board of Directors
approved a 50% reimbursement pursuant to the terms of the claw-back program.
Following the Board of Directors approval, the reimbursements paid to the
Company’s current officers who were identified as named executive officers in
the Company’s 2009 proxy statement were as follows:


Named Executive Officer
 
Claw-back Earned
Stuart M. Brightman
 
$39,296
Joseph M. Abell
 
$18,909
Philip N. Longorio
 
$21,563
Raymond D. Symens
 
$21,563



Each of the named executive officers has entered into an employment agreement in
a form substantially identical to the form of agreement executed by all of
TETRA’s employees. Each agreement evidences the at-will nature of employment and
does not set forth or guarantee the term of employment, salary, or other
incentives, all of which are entirely at the discretion of the Board of
Directors. Each named executive officer is eligible to participate in TETRA’s
incentive programs generally available to its salaried employees, including
health, life, disability and other insurance and benefits, 401(k) Plan,
Nonqualified Deferred Compensation Plan, and vacation, paid sick leave, and
other employee benefits.

 
 

--------------------------------------------------------------------------------

 
